 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Dennis Mahon,                                     No. CV-17-02031-PHX-DGC (JFM)
10                  Petitioner,                        No. CR-09-00712-PHX-DGC
11   v.                                                ORDER
12   United States of America,
13                  Respondent.
14
15
16          On April 10, 2019, the Court denied Dennis Mahon’s petition for habeas corpus
17   relief. Doc. 56. Mahon has appealed, and the Court of Appeals has asked the Court to
18   determine whether a certificate of appealability should be granted. Docs. 58, 59. For the
19   following reasons, the Court will deny the certificate.
20          Rule 11(a) of the Rules Governing Section 2255 Cases provides that the “district
21   court must issue or deny a certificate of appealability when it enters a final order adverse
22   to the applicant.” See Fed. R. App. P. 22(b); see also 28 U.S.C. § 2253(c)(1). The standard
23   for issuing a certificate of appealability (“COA”) is whether the applicant has “made a
24   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
25   “Where a district court has rejected the constitutional claims on the merits, the showing
26   required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that
27   reasonable jurists would find the district court’s assessment of the constitutional claims
28   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 1          To meet the “threshold inquiry” on debatability, the petitioner “‘must demonstrate
 2   that the issues are debatable among jurists of reason; that a court could resolve the issues
 3   [in a different manner]; or that the questions are adequate to deserve encouragement to
 4   proceed further.’” Lambright v. Stewart, 220 F.3d 1022, 1025 (9th Cir. 2000) (alteration
 5   and emphasis in original) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Even
 6   if a question is well settled in our circuit, a constitutional claim is debatable if another
 7   circuit has issued a conflicting ruling. See id. at 1025-26. “[T]he showing a petitioner
 8   must make to be heard on appeal is less than that to obtain relief.” Id. at 1025 n.4 (citations
 9   omitted); see also Miller-El v. Cockrell, 537 U.S. 322, 337 (2003) (“a COA does not require
10   a showing that the appeal will succeed”).
11          The background of this case and Mahon’s arguments are set out in the Court’s
12   April 10, 2019 order denying his § 2255 petition. See Doc. 56. In sum, Mahon asserted
13   ten grounds for relief, but raised only four objections to Judge James F. Metcalf’s Report
14   and Recommendation (“R&R”). Docs. 31, 49, 52. Mahon objected to the R&R’s rejection
15   of his claims that: (1) appellate counsel was ineffective in not appealing the Court’s ruling
16   denying his motion to suppress statements of himself and his co-defendant; (2) appellate
17   counsel was ineffective in failing to appeal the Court’s denial of his motion to dismiss
18   Count 3 based on entrapment; (3) trial counsel was ineffective in withdrawing the jury
19   instruction on entrapment; and (4) appellate counsel was ineffective in failing to appeal the
20   Court’s application of a 12-level sentencing enhancement for terrorism. Doc. 56 at 3. The
21   Court’s rulings on these issues do not warrant a COA.
22          1.     As to the Court’s denial of the motion to suppress, Mahon has failed to show
23   that reasonable jurists would disagree or that the issues deserve further consideration. See
24   Lambright, 220 F.3d at 1025. The law governing whether an officer’s statements or actions
25   constitute the functional equivalent of interrogation is well-settled, and relevant Ninth
26   Circuit cases make clear that the agents’ actions in this case – explaining the charges that
27   led to Mahon’s arrest and the investigations that were underway, and then placing him and
28


                                                  -2-
 1   his brother in a van with recording equipment – did not amount to the functional equivalent
 2   of interrogation. See Doc. 56 at 7. As the Court’s order explained:
 3         “[W]hen an officer informs a defendant of the circumstances which
 4         contribute to an intelligent exercise of his judgment” including “the
           circumstances of his arrest,” such statements are “exclude[d] from the
 5         definition of interrogation [as] words or actions ‘normally attendant to arrest
 6         and custody.’” Moreno-Flores, 33 F.3d at 1169 (citing Innis, 446 U.S. at
           301). “The standard for determining whether an officer’s comments or
 7         actions constitute the ‘functional equivalent’ of interrogation is quite high.”
 8         United States v. Morgan, 738 F.3d 1002, 1006 (9th Cir. 2013). Even if the
           officers’ statements about the evidence, other raids, and other persons of
 9         interest “may have struck a responsive chord [with Defendants], or . . .
10         constituted ‘subtle compulsion,’” without more, such statements are
           “insufficient to find that they were the functional equivalent or
11         interrogation.” Moreno-Flores, 33 F.3d at 1169; see also Morgan, 738 F.3d
           at 1006 (citing Innis, 446 U.S. at 303).
12
13                                          ***
14         As noted above, the officers engaged in no questioning or psychological
           ploys intended to elicit incriminating responses. See Innis, 446 U.S. at 528.
15
           Thus, the wiring of the van and mere hope that Defendants would make
16         voluntary statements does not amount to the functional equivalent of
           interrogation, because “[o]fficers do not interrogate a suspect simply by
17
           hoping that he will incriminate himself.” Mauro, 481 U.S. at 529; see also
18         United States v. Hernandez-Mendoza, 600 F.3d 971, at 977 (8th Cir. 2010).
19   Id.
20          Mahon’s often general objections identified no contradicting circuit law on point,
21   his arguments about coercive circumstances found no support in law or fact, and he failed
22   to show a substantial likelihood that a different result would have occurred if appellate
23   counsel had appealed the Court’s order. Id. at 5-10 (citing Clark v. Arnold, 769 F.3d 711,
24   725 (9th Cir. 2014)). The Court also concludes that no reasonable jurists could disagree
25   that Supreme Court and Ninth Circuit precedent precluded Mahon’s argument that the
26   Confrontation Clause barred his brother’s non-testimonial statements. Id. at 11-13.
27          2.    No reasonable jurists could disagree that clear disputes of fact precluded
28   dismissal of Count 3 based on entrapment. See Doc. 56 at 13-20; see also Slack, 529 U.S.


                                                -3-
 1   at 484. Mahon failed to identify “undisputed evidence making it patently clear that an
 2   otherwise innocent person was induced” by government agents to commit an illegal act,
 3   nor that there was a substantial likelihood of a different result on appeal. Id. at 15, 20
 4   (quoting United States v. Skarie, 917 F.2d 317, 320 (9th Cir. 1992)).
 5          3.     As to trial counsel’s decision to withdraw the jury instruction on entrapment,
 6   Mahon’s objection was not sufficiently clear or specific for the Court to determine which
 7   part of the R&R’s reasoning he objected to. Doc. 56 at 21. Mahon’s arguments failed to
 8   make “a substantial showing of the denial of a constitutional right” about which reasonable
 9   jurists could disagree. See 28 U.S.C. § 2253(c)(2). There were sound reasons for
10   withdrawing the entrapment instruction. See Doc. 56 at 20 (“an entrapment defense would
11   have allowed the prosecution to introduce adverse evidence of Mahon’s predisposition,
12   including materials from his farm, evidence of his connection to other bombings, and
13   evidence of his military service”). Given the “wide latitude” afforded trial counsel in
14   making tactical decisions, the Court cannot conclude that reasonable jurists would debate
15   whether trial counsel’s strategic decision constituted ineffective assistance. See id. at 20-21
16   (quoting Strickland v. Washington, 466 U.S. 668, 689 (1984)).
17          4.     Mahon also failed to state specific objections to the R&R’s reasoning on the
18   12-level sentencing enhancement for terrorism under U.S.S.G. § 3A1.4. Id. at 21-22. Such
19   a general objection fails to demonstrate debatability and is inadequate to deserve further
20   proceedings. See Lambright, 220 F.3d at 1025.
21          IT IS ORDERED that a certificate of appealability (Doc. 58) is denied.
22          Dated this 20th day of June, 2019.
23
24
25
26
27
28


                                                  -4-
